 1                                                              HONORABLE THOMAS S. ZILLY
 2

 3

 4

 5

 6

 7

 8

 9
                           UNITED STATES DISTRICT COURT
10                   WESTERN DISTRICT OF WASHINGTON AT SEATTLE
11
     TALCO SERVICES, LLC,
12                                                    No. 2:17-cv-01516-TSZ
                                         Plaintiff,
13
     v.                                               ORDER TO EXTEND THE DEADLINE
14                                                    OF DISPOSITIVE MOTIONS
     BNSF RAILWAY COMPANY, a Delaware
15   corporation,

16
                           Defendant.
17
                                                ORDER
18

19          The Court, being advised of the stipulation, docket no. 23, hereby approves an extension

20   of the deadline for filing dispositive motions from October 25, 2018, to November 15, 2018.

21          IT IS SO ORDERED.
22          Dated this 24th day of October, 2018.
23

24

25
                                                        A
                                                        Thomas S. Zilly
26                                                      United States District Judge

27

                                                                    MONTGOMERY SCARP & CHAIT PLLC
                                                                        1218 Third Avenue, Suite 2500
                                                                          Seattle, Washington 98101
     ORDER TO EXTEND THE DEADLINE OF                                      Telephone (206) 625-1801
     DISPOSITIVE MOTIONS - 1                                              Facsimile (206) 625-1807
 1

 2

 3   Presented by:

 4   MONTGOMERY SCARP & CHAIT PLLC
 5    Hayley Ventoza, WSBA No.46306
     Bradley Scarp, WSBA No. 21453
 6   1218 Third Ave., Ste. 2500
 7   Seattle, WA 98101
     Telephone: (206) 625-1801
 8   Facsimile: (206) 625-1807
 9   brad@montgomeryscarp.com
     hayley@montgomeryscarp.com
10   Attorneys for Defendant
11
     MONTGOMERY PURDUE BLANKINSHIP & AUSTIN PLLC
12
     Michael E. Gossler, WSBA No. 11044
13   701 Fifth Avenue, Suite 5500
     Seattle, WA 98104
14
     Telephone: (206) 682-7090
15   Fax: (206) 625-9534
     mgossler@mpba.com
16   Attorneys for Plaintiff
17

18

19

20

21

22

23

24

25

26

27

                                               MONTGOMERY SCARP & CHAIT PLLC
                                                   1218 Third Avenue, Suite 2500
                                                     Seattle, Washington 98101
     ORDER TO EXTEND THE DEADLINE OF                 Telephone (206) 625-1801
     DISPOSITIVE MOTIONS - 2                         Facsimile (206) 625-1807
